DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 06/28/21.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1 and 12 are independent claims.

Double Patenting
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Application 17/144076.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar to each other and would have considered obvious to one of ordinary skill.
17/360465
1. A method for providing tactile stimulation to a user at a tactile stimulation device, the method comprising: " receiving an audio signal; " processing the audio signal to determine a set of parameters, the set of parameters comprising: " a set of frequencies; " a set of energies; " organizing the set of parameters based on the set of frequencies; " selecting a subset of energies from the set of energies based on the organized set of parameters; " determining a highest energy of the subset of energies; " determining a location of the tactile stimulation based on the highest energy; " selecting a subset of actuators from the set of actuators of the tactile stimulation device based on the location; and " actuating the subset of actuators to produce the tactile stimulation.  
17/144076
1. A method for providing stimulation to a user at a haptic stimulation device configured to be worn at a body region of the user and having a set of actuators, the method comprising: " receiving an audio input; " determining an operation mode of the haptic stimulation device; " determining a set of parameters based on the audio input, wherein the set of parameters comprises: " a set of frequencies; and " a set of energies, wherein each of the set of energies is associated with one of the set of frequencies; " organizing the set of parameters into a set of groupings based on the set of frequencies; " for each of the set of groupings: " determining a maximum energy associated with the grouping; " comparing the maximum energy with a set of thresholds; and " in an event that the maximum energy does not meet at least one of the set of thresholds, eliminating the maximum energy from a set of maximum energies, wherein the set of maximum energies comprises the maximum energy associated with each grouping; Page 51 of 56NEOS-Pio " determining a highest maximum energy in the set of maximum energies, wherein the highest maximum energy is associated with a ist grouping of the set of groupings; . determining a location associated with the body region based on the 1st grouping; " prescribing a subset of the set of actuators based on the location; " determining an actuation intensity for each of the subset of actuators based on the highest maximum energy; " actuating the subset of actuators based on the actuation intensity for each of the subset.  

2. The method of Claim 1, further comprising determining a set of actuation intensities associated with the subset of actuators, wherein the subset of actuators is actuated based on the set of actuation intensities.  
2. The method of Claim 1, wherein the set of groupings is predetermined.  

3. The method of Claim 2, wherein the set of actuation intensities is determined based on the highest energy.  
3. The method of Claim 1, wherein the subset of the set of actuators includes at least two actuators.  

4. The method of Claim 3, wherein the set of actuation intensities is further determined based on a ceiling value associated with the subset of actuators.  
4. The method of Claim 3, wherein the actuation intensity is further determined based on the location, wherein the location is arranged between the two actuators.  

5. The method of Claim 4, further comprising, in response to actuating the subset of actuators, updating the ceiling value based on the highest energy.  
5. The method of Claim 1, wherein the operation mode is determined based on a temporal parameter associated with receipt of the audio input.  

6. The method of Claim 1, wherein organizing the set of parameters based on the set of frequencies comprises organizing the set of parameters into a set of predetermined groupings based on the set of frequencies.  
6. The method of Claim 5, wherein the operation mode is further determined based on a set of user preferences.  

7. The method of Claim 6, wherein each of the subset of energies is associated with a grouping of the set of groupings.  
7. The method of Claim 1, wherein the actuation intensity is further determined based on a stored floor value and a stored ceiling value associated with the 1st grouping.  

8. The method of Claim 7, wherein each of the set of predetermined groupings is associated with a predetermined frequency range.  
8. The method of Claim 7, wherein the actuation intensity is determined based on a difference between the stored floor value and the stored ceiling value.  

9. The method of Claim 1, further comprising refining the subset of energies based on a set of thresholds, wherein the highest energy is selected from the refined subset of energies.  
9. The method of Claim 7, further comprising updating the ceiling value based on the highest maximum energy.  

10. The method of Claim 9, wherein the set of thresholds comprises a tonality threshold.  
10. The method of Claim 9, wherein in an event that the highest maximum energy is less than the ceiling value, updating the ceiling value comprises decreasing the ceiling value.  

11. The method of Claim 10, wherein refining the subset of energies based on the tonality threshold comprises eliminating energies from the subset of energies which have a tonality below the tonality threshold.  
11. The method of Claim lo, wherein the ceiling value is decreased by a predetermined value.  

12. A system for providing tactile stimulation to a user, the system comprising: * a tactile stimulation device, the tactile stimulation device comprising: " a set of actuators onboard the tactile stimulation device; " an audio sensing device; * a processing subsystem coupled to the tactile stimulation device, the processing subsystem configured to: " receive an audio signal from the audio sensing device; " process the audio signal to determine a set of parameters, the set of parameters comprising: " a set of frequencies; and " a set of energies; " organize the set of parameters based on the set of frequencies; . select a subset of energies from the set of energies based on the organized set of parameters; " determine a highest energy of the subset of energies; and " select a subset of actuators from the set of actuators based on the highest energy; Page 53 of 56NEOS-Pio-US2 * a control subsystem onboard the tactile stimulation device and in communication with the processing subsystem, wherein the control subsystem is configured to: * actuate the subset of actuators to produce the tactile stimulation.  
12. The method of Claim 1, wherein determining the operation mode comprises selecting from a set of operation modes, wherein the set of operation modes comprises a daytime mode, a nighttime mode, and a music mode.  

13. The system of Claim 12, wherein the processing subsystem is arranged onboard the tactile stimulation device.  
13. The method of Claim 1, wherein the set of thresholds comprises at least one of: " a sensitivity threshold; . a baseline actuator noise threshold; and Page 53 of 56NEOS-Pio * a running energy mean for the set of groupings.  

14. The system of Claim 12, further comprising determining a location of the tactile stimulation, wherein the subset of actuators is determined based on the location.  
14. The method of Claim 13, wherein the sensitivity threshold is determined based on a user input.  

15. The system of Claim 14, wherein the location is a virtual location arranged between the subset of tactile actuators.
15. A method for providing stimulation to a user at a haptic stimulation device having a set of actuators, the method comprising: " receiving an audio input; " determining an operation mode of the haptic stimulation device; " determining a set of parameters based on the audio input, wherein the set of parameters comprises: " a set of frequencies; and " a set of energies; " organizing the set of parameters into a set of groupings based on the set of frequencies; " for each of the set of groupings: " determining a maximum energy associated with the grouping; " comparing the maximum energy with a set of thresholds; and " determining a highest maximum energy based on the maximum energy associated with each grouping and the comparison of each maximum energy with the set of thresholds; " determining a location for the stimulation based on the highest maximum energy; Page 54 of 56NEOS-Pio " prescribing a subset of the set of actuators based on the location; " determining an actuation intensity for each of the subset of actuators based on the highest maximum energy; " actuating the subset of actuators based on the actuation intensity for each of the subset.  

16. The system of Claim 12, wherein the processing subsystem is further configured to determine a set of actuation intensities for the subset of actuators based on the highest energy.  
16. The method of Claim 15, wherein determining the operation mode comprises selecting from a set of operation modes, wherein the set of operation modes comprises a daytime mode, a nighttime mode, and a music mode.  

17. The system of Claim 16, wherein the set of actuation intensities is further determined based on a ceiling value associated with the subset of actuators.  
17. The method of Claim 16, wherein the operation mode is the nighttime mode.  

18. The system of Claim 12, wherein organizing the set of parameters based on the set of frequencies comprises organizing the set of parameters into a set of predetermined groupings based on the set of frequencies.  
18. The method of Claim 17, wherein the set of thresholds comprises a tonality threshold.  

19. The system of Claim 18, wherein each of the subset of energies is associated with a grouping of the set of predetermined groupings.  
19. The method of Claim 18, wherein, for each of the set of groupings, in an event that a measured tonality of the audio input does not meet the tonality threshold, the maximum energy is eliminated from a set of maximum energies, wherein the set of maximum energies comprises the maximum energy associated with each of the set of groupings.

20. The system of Claim 19, wherein each of the set of predetermined groupings is associated with a predetermined frequency range.








Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-9, 12-14, 16, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shvartzberg (US 20180315343) in view of Novich (US 20180033263).
Regarding claim 1, Shvartzberg discloses a method for providing tactile stimulation to a user at a tactile stimulation device, the method comprising:
receiving an audio signal (FIG. 5, receive sound signals);
processing the audio signal to determine a set of parameters (FIG. 5, analyze the core sound signals), the set of parameters comprising:
a set of frequencies (see paragraph 0024, which receives signals of various frequencies);
a set of energies (see paragraph 0024 which receives energy from electrical signals);
organizing the set of parameters based on the set of frequencies (FIG. 5, steps 520 and 530 determine the set of frequencies);
selecting a subset of energies from the set of energies based on the organized set of parameters (It should be noted that the topology of the actuators of the device may be designed to create vibrations coordinated with high, low, and intermediate audio frequencies, and to simulate the audio sense of music by means of vibrations coordinated with the tone scale from bass to soprano. The topology and the distribution of the actuators is a result of studying the hands touch sense mapping on hearing impaired participants. Test results also shows that a user (hearing impaired or not) can tactilely feel the vibrations in distributed zones according to the audio signals. After some practice, one can interpret the pattern of vibrations and distinguish if that is a guitar or piano for example, paragraph 0062);
determining a highest energy of the subset of energies (It should be noted that the topology of the actuators of the device may be designed to create vibrations coordinated with high, low, and intermediate audio frequencies, and to simulate the audio sense of music by means of vibrations coordinated with the tone scale from bass to soprano. The topology and the distribution of the actuators is a result of studying the hands touch sense mapping on hearing impaired participants. Test results also shows that a user (hearing impaired or not) can tactilely feel the vibrations in distributed zones according to the audio signals. After some practice, one can interpret the pattern of vibrations and distinguish if that is a guitar or piano for example, paragraph 0062);
determining a location of the tactile stimulation based on the highest energy (It should be noted that the topology of the actuators of the device may be designed to create vibrations coordinated with high, low, and intermediate audio frequencies, and to simulate the audio sense of music by means of vibrations coordinated with the tone scale from bass to soprano. The topology and the distribution of the actuators is a result of studying the hands touch sense mapping on hearing impaired participants. Test results also shows that a user (hearing impaired or not) can tactilely feel the vibrations in distributed zones according to the audio signals. After some practice, one can interpret the pattern of vibrations and distinguish if that is a guitar or piano for example, paragraph 0062);
selecting a subset of actuators from the set of actuators of the tactile stimulation device based on the location (FIG. 5, steps 550-570 to translate the stimulation to tactile vibrations to specific areas); and
actuating the subset of actuators to produce the tactile stimulation (FIG. 5, steps 560 and 570 to translate the stimulation to tactile vibrations).
Further, Novich discloses wherein In an example of this variant, the energy within each frequency bin is tonotopically mapped to a set of device outputs (e.g., a set of tactile actuators or actuator regions, such as 32 regions), wherein lower-located actuator regions represent lower frequencies and higher-located actuator regions represent higher frequencies, and actuator output intensity corresponds to energy (e.g., the stronger an actuator vibrates translates to how much a frequency is present in the input sound). The output intensity is preferably scaled to its own relative maximum (e.g., within a time window, set of consecutive time windows, boxcar average over time, etc.). Over time, the entire pattern of playback can optionally be shifted (preferably shifted very slowly but alternately at any suitable speed) across the device (e.g., thereby preventing repetitiveness and/or increasing user interest). This variant can optionally utilizes analysis on the variance of the song, as well as variance of the variance of the song in order to generate smooth scaling factors, which can allow playback to be clean and continuous, without sporadic intense flashes due to sudden changes in music (paragraph 0008).
The combination of Shvartzberg and Novich would have resulted in the tactile interface of Shvartzberg to further incorporate Novich’s teachings of corresponding energies to actuators and scaling accordingly.  One would have been motivated to have combined the teachings because a user in Shvartzberg is already incorporating converting haptic energies from sound and as such scaling them accordingly to energy would have made the conversion of sound more accurate for a user.  Therefore, the combination of well known teachings would have resulted in a predictable invention.  
Regarding claim 2, Shvartzberg does not disclose further comprising determining a set of actuation intensities associated with the subset of actuators, wherein the subset of actuators is actuated based on the set of actuation intensities. 
However, Novich discloses wherein in an example of this variant, the energy within each frequency bin is tonotopically mapped to a set of device outputs (e.g., a set of tactile actuators or actuator regions, such as 32 regions), wherein lower-located actuator regions represent lower frequencies and higher-located actuator regions represent higher frequencies, and actuator output intensity corresponds to energy (e.g., the stronger an actuator vibrates translates to how much a frequency is present in the input sound) (paragraph 0078).
The combination of Shvartzberg and Novich would have resulted in the tactile interface of Shvartzberg to further incorporate Novich’s teachings of corresponding energies to actuators and scaling accordingly.  One would have been motivated to have combined the teachings because a user in Shvartzberg is already incorporating converting haptic energies from sound and as such scaling them accordingly to energy would have made the conversion of sound more accurate for a user.  Therefore, the combination of well known teachings would have resulted in a predictable invention.  
Regarding claim 3, Shvartzberg does not disclose wherein the set of actuation intensities is determined based on the highest energy. 
However, Novich discloses In an example of this variant, the energy within each frequency bin is tonotopically mapped to a set of device outputs (e.g., a set of tactile actuators or actuator regions, such as 32 regions), wherein lower-located actuator regions represent lower frequencies and higher-located actuator regions represent higher frequencies, and actuator output intensity corresponds to energy (e.g., the stronger an actuator vibrates translates to how much a frequency is present in the input sound). The output intensity is preferably scaled to its own relative maximum (e.g., within a time window, set of consecutive time windows, boxcar average over time, etc.). Over time, the entire pattern of playback can optionally be shifted (preferably shifted very slowly but alternately at any suitable speed) across the device (e.g., thereby preventing repetitiveness and/or increasing user interest). This variant can optionally utilizes analysis on the variance of the song, as well as variance of the variance of the song in order to generate smooth scaling factors, which can allow playback to be clean and continuous, without sporadic intense flashes due to sudden changes in music (paragraph 0008).
The combination of Shvartzberg and Novich would have resulted in the tactile interface of Shvartzberg to further incorporate Novich’s teachings of corresponding energies to actuators and scaling accordingly.  One would have been motivated to have combined the teachings because a user in Shvartzberg is already incorporating converting haptic energies from sound and as such scaling them accordingly to energy would have made the conversion of sound more accurate for a user.  Therefore, the combination of well known teachings would have resulted in a predictable invention.  
Regarding claim 4, Shvartzberg does not disclose wherein the set of actuation intensities is further determined based on a ceiling value associated with the subset of actuators. 
However, Novich discloses wherein in an example of this variant, the energy within each frequency bin is tonotopically mapped to a set of device outputs (e.g., a set of tactile actuators or actuator regions, such as 32 regions), wherein lower-located actuator regions represent lower frequencies and higher-located actuator regions represent higher frequencies, and actuator output intensity corresponds to energy (e.g., the stronger an actuator vibrates translates to how much a frequency is present in the input sound). The output intensity is preferably scaled to its own relative maximum (e.g., within a time window, set of consecutive time windows, boxcar average over time, etc.). Over time, the entire pattern of playback can optionally be shifted (preferably shifted very slowly but alternately at any suitable speed) across the device (e.g., thereby preventing repetitiveness and/or increasing user interest). This variant can optionally utilizes analysis on the variance of the song, as well as variance of the variance of the song in order to generate smooth scaling factors, which can allow playback to be clean and continuous, without sporadic intense flashes due to sudden changes in music (paragraph 0078).
The combination of Shvartzberg and Novich would have resulted in the tactile interface of Shvartzberg to further incorporate Novich’s teachings of corresponding energies to actuators and scaling accordingly.  One would have been motivated to have combined the teachings because a user in Shvartzberg is already incorporating converting haptic energies from sound and as such scaling them accordingly to energy would have made the conversion of sound more accurate for a user.  Therefore, the combination of well known teachings would have resulted in a predictable invention.  
Regarding claim 5, Shvartzberg does not disclose further comprising, in response to actuating the subset of actuators, updating the ceiling value based on the highest energy. 
However, Novich discloses wherein in an example of this variant, the energy within each frequency bin is tonotopically mapped to a set of device outputs (e.g., a set of tactile actuators or actuator regions, such as 32 regions), wherein lower-located actuator regions represent lower frequencies and higher-located actuator regions represent higher frequencies, and actuator output intensity corresponds to energy (e.g., the stronger an actuator vibrates translates to how much a frequency is present in the input sound). The output intensity is preferably scaled to its own relative maximum (e.g., within a time window, set of consecutive time windows, boxcar average over time, etc.). Over time, the entire pattern of playback can optionally be shifted (preferably shifted very slowly but alternately at any suitable speed) across the device (e.g., thereby preventing repetitiveness and/or increasing user interest). This variant can optionally utilizes analysis on the variance of the song, as well as variance of the variance of the song in order to generate smooth scaling factors, which can allow playback to be clean and continuous, without sporadic intense flashes due to sudden changes in music (paragraph 0078).
The combination of Shvartzberg and Novich would have resulted in the tactile interface of Shvartzberg to further incorporate Novich’s teachings of corresponding energies to actuators and scaling accordingly.  One would have been motivated to have combined the teachings because a user in Shvartzberg is already incorporating converting haptic energies from sound and as such scaling them accordingly to energy would have made the conversion of sound more accurate for a user.  Therefore, the combination of well known teachings would have resulted in a predictable invention.  
Regarding claim 17, Shvartzberg does not disclose further comprising wherein the set of actuation intensities is further determined based on a ceiling value associated with the subset of actuators. 
However, Novich discloses wherein in an example of this variant, the energy within each frequency bin is tonotopically mapped to a set of device outputs (e.g., a set of tactile actuators or actuator regions, such as 32 regions), wherein lower-located actuator regions represent lower frequencies and higher-located actuator regions represent higher frequencies, and actuator output intensity corresponds to energy (e.g., the stronger an actuator vibrates translates to how much a frequency is present in the input sound). The output intensity is preferably scaled to its own relative maximum (e.g., within a time window, set of consecutive time windows, boxcar average over time, etc.). Over time, the entire pattern of playback can optionally be shifted (preferably shifted very slowly but alternately at any suitable speed) across the device (e.g., thereby preventing repetitiveness and/or increasing user interest). This variant can optionally utilizes analysis on the variance of the song, as well as variance of the variance of the song in order to generate smooth scaling factors, which can allow playback to be clean and continuous, without sporadic intense flashes due to sudden changes in music (paragraph 0078).
The combination of Shvartzberg and Novich would have resulted in the tactile interface of Shvartzberg to further incorporate Novich’s teachings of corresponding energies to actuators and scaling accordingly.  One would have been motivated to have combined the teachings because a user in Shvartzberg is already incorporating converting haptic energies from sound and as such scaling them accordingly to energy would have made the conversion of sound more accurate for a user.  Therefore, the combination of well known teachings would have resulted in a predictable invention.  
Regarding claim 6, Shvartzberg does not disclose wherein organizing the set of parameters based on the set of frequencies comprises organizing the set of parameters into a set of predetermined groupings based on the set of frequencies. 
However, Novich discloses wherein in an example of this variant, the energy within each frequency bin is tonotopically mapped to a set of device outputs (e.g., a set of tactile actuators or actuator regions, such as 32 regions), wherein lower-located actuator regions represent lower frequencies and higher-located actuator regions represent higher frequencies, and actuator output intensity corresponds to energy (e.g., the stronger an actuator vibrates translates to how much a frequency is present in the input sound). The output intensity is preferably scaled to its own relative maximum (e.g., within a time window, set of consecutive time windows, boxcar average over time, etc.). Over time, the entire pattern of playback can optionally be shifted (preferably shifted very slowly but alternately at any suitable speed) across the device (e.g., thereby preventing repetitiveness and/or increasing user interest). This variant can optionally utilizes analysis on the variance of the song, as well as variance of the variance of the song in order to generate smooth scaling factors, which can allow playback to be clean and continuous, without sporadic intense flashes due to sudden changes in music (paragraph 0078).
Further, Novich further discloses wherein each tactile interface device (and/or other output unit) is preferably controlled by independent signals and configured to actuate independently from the other output units. Alternatively, a group of output units (e.g., a cluster or subset of the output units) can be independently controlled, such that the group of output units can operate independently from the other output units. Each controlled subset (e.g., individual output unit or cluster) can include one or more output units of the same or different types. In variations, in addition to or in alternative to controlling subsets of actuators to convey info as a function of features (e.g. in a first group for kicks, in a second group for vocal sounds, etc.), subsets can be used to map a numerical input to a multi-actuator output. In an example, to make the impression of "sweeps"(e.g., turning actuators on and off in quick succession), one could analyze a frame of music and track the strongest/loudest frequency and control the actuators to produce upward/downward "sweeps" as a function of whether the frequency increased or decreased from a previously analyzed frame (paragraph 0028).
The combination of Shvartzberg and Novich would have resulted in the tactile interface of Shvartzberg to further incorporate Novich’s teachings of corresponding energies to actuators and scaling accordingly.  One would have been motivated to have combined the teachings because a user in Shvartzberg is already incorporating converting haptic energies from sound and as such scaling them accordingly to energy would have made the conversion of sound more accurate for a user.  Therefore, the combination of well known teachings would have resulted in a predictable invention.  
Regarding claim 18, Shvartzberg does not disclose wherein organizing the set of parameters based on the set of frequencies comprises organizing the set of parameters into a set of predetermined groupings based on the set of frequencies. 
However, Novich discloses wherein in an example of this variant, the energy within each frequency bin is tonotopically mapped to a set of device outputs (e.g., a set of tactile actuators or actuator regions, such as 32 regions), wherein lower-located actuator regions represent lower frequencies and higher-located actuator regions represent higher frequencies, and actuator output intensity corresponds to energy (e.g., the stronger an actuator vibrates translates to how much a frequency is present in the input sound). The output intensity is preferably scaled to its own relative maximum (e.g., within a time window, set of consecutive time windows, boxcar average over time, etc.). Over time, the entire pattern of playback can optionally be shifted (preferably shifted very slowly but alternately at any suitable speed) across the device (e.g., thereby preventing repetitiveness and/or increasing user interest). This variant can optionally utilizes analysis on the variance of the song, as well as variance of the variance of the song in order to generate smooth scaling factors, which can allow playback to be clean and continuous, without sporadic intense flashes due to sudden changes in music (paragraph 0078).
Further, Novich further discloses wherein each tactile interface device (and/or other output unit) is preferably controlled by independent signals and configured to actuate independently from the other output units. Alternatively, a group of output units (e.g., a cluster or subset of the output units) can be independently controlled, such that the group of output units can operate independently from the other output units. Each controlled subset (e.g., individual output unit or cluster) can include one or more output units of the same or different types. In variations, in addition to or in alternative to controlling subsets of actuators to convey info as a function of features (e.g. in a first group for kicks, in a second group for vocal sounds, etc.), subsets can be used to map a numerical input to a multi-actuator output. In an example, to make the impression of "sweeps"(e.g., turning actuators on and off in quick succession), one could analyze a frame of music and track the strongest/loudest frequency and control the actuators to produce upward/downward "sweeps" as a function of whether the frequency increased or decreased from a previously analyzed frame (paragraph 0028).
The combination of Shvartzberg and Novich would have resulted in the tactile interface of Shvartzberg to further incorporate Novich’s teachings of corresponding energies to actuators and scaling accordingly.  One would have been motivated to have combined the teachings because a user in Shvartzberg is already incorporating converting haptic energies from sound and as such scaling them accordingly to energy would have made the conversion of sound more accurate for a user.  Therefore, the combination of well known teachings would have resulted in a predictable invention.  
Regarding claim 7, Shvartzberg does not disclose wherein each of the subset of energies is associated with a grouping of the set of groupings. 
However, Novich further discloses wherein each tactile interface device (and/or other output unit) is preferably controlled by independent signals and configured to actuate independently from the other output units. Alternatively, a group of output units (e.g., a cluster or subset of the output units) can be independently controlled, such that the group of output units can operate independently from the other output units. Each controlled subset (e.g., individual output unit or cluster) can include one or more output units of the same or different types. In variations, in addition to or in alternative to controlling subsets of actuators to convey info as a function of features (e.g. in a first group for kicks, in a second group for vocal sounds, etc.), subsets can be used to map a numerical input to a multi-actuator output. In an example, to make the impression of "sweeps"(e.g., turning actuators on and off in quick succession), one could analyze a frame of music and track the strongest/loudest frequency and control the actuators to produce upward/downward "sweeps" as a function of whether the frequency increased or decreased from a previously analyzed frame (paragraph 0028).
The combination of Shvartzberg and Novich would have resulted in the tactile interface of Shvartzberg to further incorporate Novich’s teachings of corresponding energies to actuators and scaling accordingly.  One would have been motivated to have combined the teachings because a user in Shvartzberg is already incorporating converting haptic energies from sound and as such scaling them accordingly to energy would have made the conversion of sound more accurate for a user.  Therefore, the combination of well known teachings would have resulted in a predictable invention.  
Regarding claim 19, Shvartzberg does not disclose wherein each of the subset of energies is associated with a grouping of the set of predetermined groupings. 
However, Novich further discloses wherein each tactile interface device (and/or other output unit) is preferably controlled by independent signals and configured to actuate independently from the other output units. Alternatively, a group of output units (e.g., a cluster or subset of the output units) can be independently controlled, such that the group of output units can operate independently from the other output units. Each controlled subset (e.g., individual output unit or cluster) can include one or more output units of the same or different types. In variations, in addition to or in alternative to controlling subsets of actuators to convey info as a function of features (e.g. in a first group for kicks, in a second group for vocal sounds, etc.), subsets can be used to map a numerical input to a multi-actuator output. In an example, to make the impression of "sweeps"(e.g., turning actuators on and off in quick succession), one could analyze a frame of music and track the strongest/loudest frequency and control the actuators to produce upward/downward "sweeps" as a function of whether the frequency increased or decreased from a previously analyzed frame (paragraph 0028).
The combination of Shvartzberg and Novich would have resulted in the tactile interface of Shvartzberg to further incorporate Novich’s teachings of corresponding energies to actuators and scaling accordingly.  One would have been motivated to have combined the teachings because a user in Shvartzberg is already incorporating converting haptic energies from sound and as such scaling them accordingly to energy would have made the conversion of sound more accurate for a user.  Therefore, the combination of well known teachings would have resulted in a predictable invention.  
Regarding claim 8, Shvartzberg does not disclose wherein each of the set of predetermined groupings is associated with a predetermined frequency range. 
However, Novich further discloses each tactile interface device (and/or other output unit) is preferably controlled by independent signals and configured to actuate independently from the other output units. Alternatively, a group of output units (e.g., a cluster or subset of the output units) can be independently controlled, such that the group of output units can operate independently from the other output units. Each controlled subset (e.g., individual output unit or cluster) can include one or more output units of the same or different types. In variations, in addition to or in alternative to controlling subsets of actuators to convey info as a function of features (e.g. in a first group for kicks, in a second group for vocal sounds, etc.), subsets can be used to map a numerical input to a multi-actuator output. In an example, to make the impression of "sweeps"(e.g., turning actuators on and off in quick succession), one could analyze a frame of music and track the strongest/loudest frequency and control the actuators to produce upward/downward "sweeps" as a function of whether the frequency increased or decreased from a previously analyzed frame (paragraph 0028).
The combination of Shvartzberg and Novich would have resulted in the tactile interface of Shvartzberg to further incorporate Novich’s teachings of corresponding energies to actuators and scaling accordingly.  One would have been motivated to have combined the teachings because a user in Shvartzberg is already incorporating converting haptic energies from sound and as such scaling them accordingly to energy would have made the conversion of sound more accurate for a user.  Therefore, the combination of well known teachings would have resulted in a predictable invention.  
Regarding claim 20, Shvartzberg does not disclose wherein each of the set of predetermined groupings is associated with a predetermined frequency range.
However, Novich further discloses each tactile interface device (and/or other output unit) is preferably controlled by independent signals and configured to actuate independently from the other output units. Alternatively, a group of output units (e.g., a cluster or subset of the output units) can be independently controlled, such that the group of output units can operate independently from the other output units. Each controlled subset (e.g., individual output unit or cluster) can include one or more output units of the same or different types. In variations, in addition to or in alternative to controlling subsets of actuators to convey info as a function of features (e.g. in a first group for kicks, in a second group for vocal sounds, etc.), subsets can be used to map a numerical input to a multi-actuator output. In an example, to make the impression of "sweeps"(e.g., turning actuators on and off in quick succession), one could analyze a frame of music and track the strongest/loudest frequency and control the actuators to produce upward/downward "sweeps" as a function of whether the frequency increased or decreased from a previously analyzed frame (paragraph 0028).
The combination of Shvartzberg and Novich would have resulted in the tactile interface of Shvartzberg to further incorporate Novich’s teachings of corresponding energies to actuators and scaling accordingly.  One would have been motivated to have combined the teachings because a user in Shvartzberg is already incorporating converting haptic energies from sound and as such scaling them accordingly to energy would have made the conversion of sound more accurate for a user.  Therefore, the combination of well known teachings would have resulted in a predictable invention.  
Regarding claim 9, Shvartzberg does not disclose further comprising refining the subset of energies based on a set of thresholds, wherein the highest energy is selected from the refined subset of energies. 	
However, Novich further discloses each tactile interface device (and/or other output unit) is preferably controlled by independent signals and configured to actuate independently from the other output units. Alternatively, a group of output units (e.g., a cluster or subset of the output units) can be independently controlled, such that the group of output units can operate independently from the other output units. Each controlled subset (e.g., individual output unit or cluster) can include one or more output units of the same or different types. In variations, in addition to or in alternative to controlling subsets of actuators to convey info as a function of features (e.g. in a first group for kicks, in a second group for vocal sounds, etc.), subsets can be used to map a numerical input to a multi-actuator output. In an example, to make the impression of "sweeps"(e.g., turning actuators on and off in quick succession), one could analyze a frame of music and track the strongest/loudest frequency and control the actuators to produce upward/downward "sweeps" as a function of whether the frequency increased or decreased from a previously analyzed frame (paragraph 0028).
The combination of Shvartzberg and Novich would have resulted in the tactile interface of Shvartzberg to further incorporate Novich’s teachings of corresponding energies to actuators and scaling accordingly.  One would have been motivated to have combined the teachings because a user in Shvartzberg is already incorporating converting haptic energies from sound and as such scaling them accordingly to energy would have made the conversion of sound more accurate for a user.  Therefore, the combination of well known teachings would have resulted in a predictable invention.  
Regarding claim 12, Shvartzberg discloses a system for providing tactile stimulation to a user, the system comprising:
a tactile stimulation device, the tactile stimulation device comprising:
a set of actuators onboard the tactile stimulation device (FIG. 5, steps 560 and 570 to translate the stimulation to tactile vibrations);
an audio sensing device (FIG. 5, receive sound signals);
a processing subsystem coupled to the tactile stimulation device, the processing subsystem configured to:
receive an audio signal from the audio sensing device (FIG. 5, receive sound signals);
process the audio signal to determine a set of parameters, the set of parameters (FIG. 5, analyze the core sound signals) comprising:
a set of frequencies (see paragraph 0024, which receives signals of various frequencies); and
a set of energies (see paragraph 0024 which receives energy from electrical signals);
organize the set of parameters based on the set of frequencies (FIG. 5, steps 520 and 530 determine the set of frequencies)
 select a subset of energies from the set of energies based on the organized set of parameters; determine a highest energy of the subset of energies (It should be noted that the topology of the actuators of the device may be designed to create vibrations coordinated with high, low, and intermediate audio frequencies, and to simulate the audio sense of music by means of vibrations coordinated with the tone scale from bass to soprano. The topology and the distribution of the actuators is a result of studying the hands touch sense mapping on hearing impaired participants. Test results also shows that a user (hearing impaired or not) can tactilely feel the vibrations in distributed zones according to the audio signals. After some practice, one can interpret the pattern of vibrations and distinguish if that is a guitar or piano for example, paragraph 0062);
and select a subset of actuators from the set of actuators based on the highest energy (It should be noted that the topology of the actuators of the device may be designed to create vibrations coordinated with high, low, and intermediate audio frequencies, and to simulate the audio sense of music by means of vibrations coordinated with the tone scale from bass to soprano. The topology and the distribution of the actuators is a result of studying the hands touch sense mapping on hearing impaired participants. Test results also shows that a user (hearing impaired or not) can tactilely feel the vibrations in distributed zones according to the audio signals. After some practice, one can interpret the pattern of vibrations and distinguish if that is a guitar or piano for example, paragraph 0062);
a control subsystem onboard the tactile stimulation device and in communication with the processing subsystem (FIG. 5, steps 550-570 to translate the stimulation to tactile vibrations to specific areas), wherein the control subsystem is configured to:
actuate the subset of actuators to produce the tactile stimulation (FIG. 5, steps 560 and 570 to translate the stimulation to tactile vibrations). 
Further, Novich discloses wherein In an example of this variant, the energy within each frequency bin is tonotopically mapped to a set of device outputs (e.g., a set of tactile actuators or actuator regions, such as 32 regions), wherein lower-located actuator regions represent lower frequencies and higher-located actuator regions represent higher frequencies, and actuator output intensity corresponds to energy (e.g., the stronger an actuator vibrates translates to how much a frequency is present in the input sound). The output intensity is preferably scaled to its own relative maximum (e.g., within a time window, set of consecutive time windows, boxcar average over time, etc.). Over time, the entire pattern of playback can optionally be shifted (preferably shifted very slowly but alternately at any suitable speed) across the device (e.g., thereby preventing repetitiveness and/or increasing user interest). This variant can optionally utilizes analysis on the variance of the song, as well as variance of the variance of the song in order to generate smooth scaling factors, which can allow playback to be clean and continuous, without sporadic intense flashes due to sudden changes in music (paragraph 0008).
The combination of Shvartzberg and Novich would have resulted in the tactile interface of Shvartzberg to further incorporate Novich’s teachings of corresponding energies to actuators and scaling accordingly.  One would have been motivated to have combined the teachings because a user in Shvartzberg is already incorporating converting haptic energies from sound and as such scaling them accordingly to energy would have made the conversion of sound more accurate for a user.  Therefore, the combination of well known teachings would have resulted in a predictable invention. 
Regarding claim 13, Shvartzberg discloses wherein the processing subsystem is arranged onboard the tactile stimulation device (see FIG. 1 wherein the sound analyze and assembler are all located on the device itself). 
Regarding claim 14, Shvartzberg discloses further comprising determining a location of the tactile stimulation, wherein the subset of actuators is determined based on the location (see FIG. 1 wherein the sound analyze and assembler are all located on the device itself).
Regarding claim 16, Shvartzberg discloses wherein the processing subsystem is further configured to determine a set of actuation intensities for the subset of actuators based on the highest energy (It should be noted that the topology of the actuators of the device may be designed to create vibrations coordinated with high, low, and intermediate audio frequencies, and to simulate the audio sense of music by means of vibrations coordinated with the tone scale from bass to soprano. The topology and the distribution of the actuators is a result of studying the hands touch sense mapping on hearing impaired participants. Test results also shows that a user (hearing impaired or not) can tactilely feel the vibrations in distributed zones according to the audio signals. After some practice, one can interpret the pattern of vibrations and distinguish if that is a guitar or piano for example, paragraph 0062).
8.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shvartzberg (US 20180315343) in view of Novich (US 20180033263) in further view of Flynn (US 20140270190).
Regarding claim 10, Shvartzberg does not disclose wherein the set of thresholds comprises a tonality threshold. 
However, Flynn discloses wherein FIG. 1 is a block diagram of a system 100 configured to determine threshold intensities of stimuli delivered to a recipient. The system 100 includes a computing device 102, a first stimulation device 104, and a second stimulation device 106. A user--such as an audiologist or similar professional--uses the system 100 to deliver stimuli to the recipient in order to determine one or more threshold intensities at one or more frequencies. A threshold intensity is an intensity of a stimulus, at a given frequency, below which the recipient is unable to perceive a sound (e.g., a tone, warble, chirp, etc.) (paragraph 0017).
The combination of Shvartzberg and Flynn would have resulted in the tactile interface of Shvartzberg to further incorporate Flynn’s teachings of utliziling threshold level of a tone to scale the actuators accordingly.  One would have been motivated to have combined the teachings because a user in Shvartzberg is already incorporating converting haptic energies from sound and as such scaling them accordingly to energy would have made the conversion of sound more accurate for a user.  Therefore, the combination of well known teachings would have resulted in a predictable invention.  
Regarding claim 11, Shvartzberg does not disclose wherein refining the subset of energies based on the tonality threshold comprises eliminating energies from the subset of energies which have a tonality below the tonality threshold. 
However, Flynn discloses wherein FIG. 1 is a block diagram of a system 100 configured to determine threshold intensities of stimuli delivered to a recipient. The system 100 includes a computing device 102, a first stimulation device 104, and a second stimulation device 106. A user--such as an audiologist or similar professional--uses the system 100 to deliver stimuli to the recipient in order to determine one or more threshold intensities at one or more frequencies. A threshold intensity is an intensity of a stimulus, at a given frequency, below which the recipient is unable to perceive a sound (e.g., a tone, warble, chirp, etc.) (paragraph 0017).
The combination of Shvartzberg and Flynn would have resulted in the tactile interface of Shvartzberg to further incorporate Flynn’s teachings of utliziling threshold level of a tone to scale the actuators accordingly.  One would have been motivated to have combined the teachings because a user in Shvartzberg is already incorporating converting haptic energies from sound and as such scaling them accordingly to energy would have made the conversion of sound more accurate for a user.  Therefore, the combination of well known teachings would have resulted in a predictable invention.  
9.	Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shvartzberg (US 20180315343) in view of Novich (US 20180033263) in further view of Franzen (US 20030179190).
Regarding claim 15, Shvartzberg does not disclose wherein the location is a virtual location arranged between the subset of tactile actuators.
However, Franzen discloses wherein the display according to the invention enables the detection of a contact with the display by means of the receptor, whereby a tactile feedback is given directly at the location of the contact, at which, for example in the case of a virtual keypad represented on the display which can be operated by pressing on the corresponding position of the display, for each of the keys represented in the keypad a tactile delimitation and/or a keyboard label is implemented by means of an actuator, which is also useful in particular with regard to the implementation of a terminal for visually impaired or blind persons. It is conceivable, for example, that keyboard and labels are displayed for sighted persons whilst at the same time an output is generated in Braille for blind persons by means of the actuator beneath the displayed key (paragraph 0012).
The combination of Shvartzberg and Franzen would have resulted in the tactile interface of Shvartzberg to further incorporate Franzen’s teachings of creating virtual spaces and locations for actuators.  One would have been motivated to have combined the teachings because a user in Shvartzberg is already incorporating converting haptic energies in a virtual manner and as such the combination would have allowed for different areas to be located via sound. Therefore, the combination of well known teachings would have resulted in a predictable invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174